DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on March 12th, 2021 has been acknowledged.  By this amendment, claims 1, 20, 24, 40, and 42 have been amended.  Claims 3, 5, 6, 8, 10, 11, 13, 15, 17-19, 21, 23, 29, 31, 32, 34-39, 43, and 44 have previously been cancelled.  Accordingly, claims 1, 2, 4, 7, 9, 12, 14, 16, 20, 22, 24-28, 30, 33, and 40-42 are pending in the present application in which claims 1, 24, and 40 are in independent form.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 20, 22 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (U.S. Pub. 2017/0345736), newly cited.
In re claim 1, Miyairi discloses an integrated device package comprising:
a substrate 30 having an upper side and a lower side opposite the upper side (see paragraph [0034] and fig. 11);

a molding material 40 in which the integrated device die 20 is at least partially embedded (see paragraph [0122] and fig. 11);
a thermally conductive element 24 including a generally planar member having a top surface and a bottom surface (see paragraph [0035] and fig. 11, notes that, the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, since Applicant’s claimed invention does not clearly specify that the thermally conductive element is a heat sink or other elements that is differentiated from the electrode terminal 24 of Miyairi, examiner tails to position that the electrode terminal 24 is the thermally conductive element since the electrode terminal is be made of copper or copper alloy as specified by Miyairi in paragraph [0035] and copper is a good thermal conductive material), and protrusions 44, 57 extending from the bottom surface of the generally planar member 24, the top surface of the generally planar member 24 coupled to the second side of the integrated device die 20 (see paragraphs [0042], [0048] and fig. 11), at least a portion of the bottom surface covered by the molding material 40, and at least a portion of the thermally conductive element exposed through the molding material 40 (see paragraph [0048], [0068] and figs. 5B, 5C, and 11).

    PNG
    media_image1.png
    683
    926
    media_image1.png
    Greyscale


In re claim 2, as applied to claim 1 above, Miyairi discloses wherein the integrated device package, further comprising an interconnect 45, 51, 57 configured to provide an external connection, the interconnect 45, 51, 57 extending at least partially through the molding material 40 from the lower side of the substrate 30 wherein the substrate 30 comprises an electrical pathway that electrically connects the integrated device die 20 and the interconnect 45, 51, 57 (see paragraphs [0068], [0069], [0072] and fig. 11).
In re claim 4, as applied to claim 2 above, Miyairi discloses wherein the interconnect 45, 51, 57 comprises a pillar, a solder ball, or a through mold via and a conductive material within the through mold via (see paragraphs [0068], [0069], [0072] and fig. 11).

In re claim 22, as applied to claim 1 above, Miyairi discloses wherein the integrated device package is a ball grid array (BGA) package or a land grid array (LGA) package (see paragraph [0048] and fig. 11).
In re claim 40, Miyairi discloses a method of manufacturing an integrated device package, the method comprising: providing a substrate 30 having an upper side and a lower side opposite the upper side (see paragraph [0034] and fig. 11); mounting an integrated device die 20 to the lower side of the substrate 30 (see paragraph [0034] and fig. 11), the integrated device die 20 having a first side (upper side) facing the lower side of the substrate 30 and a second side (bottom side) opposite the first side (see paragraph [0034] and fig. 11); providing a molding material 40 such that the integrated device die 20 is at least partially embedded in the molding material 40 (see paragraph [0039] and fig. 11); coupling a thermally conductive element 24 to the second side of the integrated device die 20, at least a portion of the thermally conductive element 24  exposed through the molding material (see paragraphs [0039], [0068] and figs. 5B, 5C, and 11, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, since Applicant’s claimed invention does not clearly specify that the thermally conductive element is a heat sink or other elements that is differentiated from the electrode terminal 24 of Miyairi, examiner tails to position that the electrode terminal 24 is the thermally conductive element since the electrode terminal is be made of copper or copper alloy as 
In re claim 41, as applied to claim 40 above, Miyairi discloses wherein the method further comprising forming an interconnect 45, 51, 57 configured to provide an external connection, the interconnect 45, 51, 57 extending at least partially through the molding material 40 from the lower side of the substrate 30 (see paragraphs [0068], [0069], [0072] and fig. 11).
In re claim 42, as applied to claim 40 above, Miyairi discloses wherein removing the portion of the molding material comprises exposing protrusions formed on a surface of the thermally conductive element (see paragraphs [0046]-[0047] and fig. 11, note that, Miyairi discloses that the molding material includes material 56 which is patterned and exposed protrusions 57 of the thermally conductive element).
Claim(s) 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. 2008/0157344), newly cited.
In re claim 40, Chen discloses a method of manufacturing an integrated device package, the method comprising: providing a substrate 30 having an upper side and a lower side opposite the upper side (see paragraph [0031] and fig. 5, note that the integrated device package is viewed in an upside down manner); mounting an integrated device die 31 to the lower side of the substrate 30 (see paragraph [0031] and fig. 5), the integrated device die 31 having a first side facing the lower side of the .

    PNG
    media_image2.png
    452
    869
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 24, 26-28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2008/0157344), newly cited, in view of Ushijima (U.S. Pub. 2017/0062340), of record.
In re claim 24, Chen discloses an integrated device package comprising:
a substrate 30 having an upper side and a lower side opposite the upper side (see paragraph [0031] and fig. 5, note that, the integrated device package is viewed in an upside down manner); an integrated device die 31 mounted to the lower side of the substrate 30 (see paragraph [0031] and fig. 5), the integrated device die 31 having a first side facing the lower side of the substrate 30 and a second side opposite the first side (see paragraph [0031] and fig. 5); a thermally conductive element (heat sink) 32 coupled to the second side of the integrated device die 31 by way of a thermal interface material (thermal grease) 37 (see paragraphs [0031], [0043] and fig. 5); an interconnect 38, 302, 352 comprising a conductive pillar, the interconnect  38, 302, 352 extending from the lower side of the substrate 30 (see paragraph [0042] and figs. 4B and 5).
	Chen is silent to wherein the interconnect is configured to provide an external connection to an external device.
	 However, Ushijima discloses an integrated device package in which the interconnect 108 is configured to provide an external connection to an external device (see paragraph [0061]).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated device package of Chen with the technique as taught by Ushijima in order 
	In re claim 26, as applied to claim 24 above, Chen in combination with Ushijima discloses wherein the pillar 38, 302, 352 has a first height that is greater than or equal to a second height defined between the second side of the integrated device die 31 and the lower side of the substrate 30 (see paragraph [0042] and fig. 5 of Chen).
	In re claim 27, as applied to claim 24 above, Chen in combination with Ushijima discloses wherein the external connection to the external device comprises a thermal connection and an electrical connection between the thermally conductive element and the external device (see paragraph [0061] of Ushijima).
	In re claim 28, as applied to claim 24 above, Chen in combination with Ushijima discloses wherein the integrated device package further comprising a molding material 33 in which the integrated device die 31 is at least partially embedded (see paragraph [0039] and fig. 5 of Chen).
	 In re claim 33, as applied to claim 24 above, Chen in combination with Ushijima discloses wherein the thermally conductive element 32 comprises a heat sink (see paragraph [0031] and fig. 5 of Chen).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi et al. (U.S. Pub. 2017/0345736), newly cited, in view of Seko et al. (U.S. Pub. 2015/0084180), of record.

However, Seko discloses an integrated device package, including, inter-alia, wherein the integrated device die 2a, 2b is flip chip mounted to the lower side of the substrate 1, and the substrate 1 comprises a laminate substrate or a ceramic substrate (see paragraphs [0034], [0142] and fig. 12A).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the integrated device package of Miyairi with the technique as taught by Seko, in order to enable wherein the integrated device die is flip chip mounted to the lower side of the substrate, and the substrate comprises a laminate substrate or a ceramic substrate in Miyairi to be formed because flip-chip bonding is well-known in the art to provide high packaging density, good electrically performance, and good reliability.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 9, as applied to claim 1 above, Miyairi is silent to wherein the integrated device package further comprising an electrical component on the upper side of the substrate, the electrical component comprises an antenna structure.
However, Seko discloses an integrated device package, including, inter-alia, wherein an electrical component 20b on the upper side of the substrate 1, wherein the electrical component 20b comprises an antenna structure (see paragraph [0114] and fig. 12A).
.
Claims 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2008/0157344), newly cited, in view of Ushijima (U.S. Pub. 2017/0062340), of record, as applied to claim 24 above, and further in view of Seko et al. (U.S. Pub. 2015/0084180), of record.
In re claim 25, as applied to claim 24 above, Chen in combination with Ushijima discloses wherein the integrated device die 31 is flip chip mounted to the lower side of the substrate 30 (see paragraph [0031] and fig. 5 of Chen), but is silent to wherein the substrate comprises a laminate substrate or a ceramic substrate.
However, Seko discloses an integrated device package, including, inter-alia, wherein the substrate 1 comprises a laminate substrate or a ceramic substrate (see paragraph [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the integrated device package of Chen with the technique as taught by Seko in order to enable wherein the substrate comprises a laminate substrate or a ceramic substrate in Seko to be formed because it has been held to be within the general skill of a worker in 
In re claim 30, as applied to claim 24 above, Chen in combination with Ushijima is silent to wherein the integrated device package further comprising an electrical component on the upper side of the substrate, wherein the electrical component comprises an antenna structure.
However, Seko discloses an integrated device package, including, inter-alia, wherein an electrical component 20b on the upper side of the substrate 1, wherein the electrical component 20b comprises an antenna structure (see paragraph [0114] and fig. 12A).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the integrated device package of Chen with the technique as taught by Seko, in order to enable wherein the integrated device package further comprising an electrical component on the upper side of the substrate, wherein the electrical component comprises an antenna structure in Chen to be formed because in doing so the integrated package can be excellent in high frequency operation and is useful as RF modules (see paragraph [0146] of Seko).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2008/0157344), newly cited, in view of Ushijima (U.S. Pub. 2017/0062340), of record.
In re claim 41, as applied to claim 40 above, Chen discloses wherein the method further comprising forming an interconnect 38, 302, 353, the interconnect extending at least partially through the molding material 33 from the lower side of the substrate (see 
	 However, Ushijima discloses an integrated device package in which the interconnect 108 is configured to provide an external connection to an external device (see paragraph [0061]).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated device package of Chen with the technique as taught by Ushijima in order to enable the interconnect is configured to provide an external connection to an external device in Chen to be formed because in doing so the interconnect which is capable of functioning as both a heat sink to protect the integrated device package from overheat as well as providing an conductive path electrically connecting the integrated device die to an external device can be realized (see paragraph [0061] of Ushijima).
Allowable Subject Matter
Claims 12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 9, 20, 22, 24-28, 30, 33, and 40-42 have been considered but are moot because the new ground of rejection 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abd Hamid et al. 	U.S. Patent 10,651,109 	May 12, 2020.
Negishi et al.		U.S. Pub. 2013/0270684	Oct. 17, 2013.
Scanlan		U.S. Pub. 2018/0261586	Sep. 13, 2018.
Pan et al.		U.S. Pub. 2016/0064355	Mar. 3, 2016.
Lin et al.		U.S. Pub. 2015/0021754	Jan. 22, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.